Citation Nr: 0936846	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right hip, status-post arthroscopy, anterolateral labral 
tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from January 2000 to June 2000 
and from January 2003 to November 2003 with additional 
service in the Marine Corps Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in June 2007.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's right hip, status-post arthroscopy, 
anterolateral labral tear, is not manifested by ankylosis, 
flail joint, limitation of flexion to 30 degrees or less, 
abduction to 10 degrees or less, and it is mild in severity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
hip, status-post arthroscopy, anterolateral labral tear, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§, 
4.1, 4.40, 4.45, 4.71a, DC 5019, 5250 to 5355 (2008); 
DeLuca v. Brown, 8 Vet. App. 202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In January 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice then 
required for the initial claim of service connection.  
Service connection was subsequently granted, and the Veteran 
appealed the initial rating.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008).  Therefore, no further notice is needed.

As to VA's duty to assist, VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing examinations, and providing a personal hearing.  It 
also appears that all relevant Reserve records have been 
associated with the file.  The Board does not know of the 
existence of any outstanding relevant evidence and finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002).  Thus, the matter is ready for 
adjudication.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for a right hip, status-post arthroscopy, 
anterolateral labral tear, by the RO in the June 2004 rating 
decision currently on appeal, based on evidence that the 
Veteran had arthroscopic surgery for a right hip tear while 
in service and that he continued to have complaints of right 
hip pain.  A 10 percent disability evaluation was assigned 
based on a review of the relevant contemporaneous evidence of 
record.  The Veteran contends that a higher evaluation is 
warranted.  

The evidence of record indicates that an arthroscopy with 
debridement of labral tear and removal of labral tear was 
performed in September 2003.  See September 2003 Southcrest 
Surgical Center report.  Follow-up treatment records reflect 
that, by October 15, 2003, range of motion was full, motor 
strength was excellent, and the hip was pain-free, and the 
Veteran was cleared to return to work effective October 15, 
2003.  See September and October 2003 Central States 
Orthopedic Specialists records.  See also October 2003 
Healthsouth physical therapy record.  

The Veteran subsequently reported having pain, unaided by 
physical therapy and aggravated by movement, after he 
returned to work, however, and evaluations conducted in 
January through December 2004 revealed pain with adduction, 
external rotation, and internal rotation when flexion was 
past 75 degrees.  See, e.g., December 2003 Reserve medical 
record; January 2004 Healthsouth medical record; February 
2004 VA treatment record; and May 2004 OU Physicians 
treatment records.  The Veteran indicated that he was still 
able to do most strenuous activities, however, and the 
medical records document findings of normal motor strength 
and tone, normal alignment, normal gait, and normal 
neurological findings; negative findings as to subluxation, 
laxity, joint enlargement, or crepitus; and negative 
histories as to disturbances in coordination, poor balance, 
numbness, tingling, or weakness.  Additionally, X-ray and 
magnetic resonance imaging (MRI) testing revealed normal 
findings, and May 2004 range of motion testing revealed that 
the Veteran was able to flex to 100 degrees, extend to 30 
degrees, adduct to 15 degrees, abduct to 30 degrees, external 
rotate to 75 degrees, and internal rotate to 5 degrees, with 
pain only noted on internal rotation of the hip in the flexed 
position.  See May 2004 OU Physicians treatment records.  

A March 2005 medical report reflects the Veteran's continued 
history of right hip pain, primarily when the hip was in 
internally rotated in a flexed position.  See March 2005 
Eastern Oklahoma Orthopedic Center report.  The report 
indicates that examination revealed normal neurological 
findings and "free motion without any obvious popping, 
catching, or mechanical symptoms".  The Veteran did have 
discomfort when in flexion past 90 degrees, however, as well 
as sensory discomfort with any amount of internal rotation, 
particularly with flexion and internal rotation.  The report 
also indicates that an MRI did not show any obvious focal 
pathology and that an X-ray showed what appeared to be 
"almost an osteophyte formation" and some questionable 
"notching of the lateral aspect of the acetabulum".  The 
examining physician diagnosed the Veteran with right hip 
pain, indicated that the Veteran had a possible impingement, 
and ordered the Veteran to do no squatting, kneeling, or 
repetitive stooping, bending, twisting, or lifting.  

The Veteran was then diagnosed with an impingement syndrome 
in September 2005, when an examiner noted that although he 
could not detect an iliopsas snapping type of picture, the 
Veteran could demonstrate a pop in the anterior groin area 
with simple rotation with weight-bearing and X-ray images 
"seem[ed] to show some slight osteophytic changes" and a 
definite anterior neck build-up consistent with an 
impingement type syndrome related to the femoral neck.  

A VA examination was conducted in January 2006.  The 
examination record reflects the Veteran's history of pain in 
the right hip and groin area, which was aggravated by 
standing, walking, or sitting.  The Veteran also reported 
having decreased range of motion and instability at times.  
The examiner noted that the Veteran had a normal posture but 
a slight right limp.  Examination of the hip revealed normal 
appearances, with no ankylosis of the hip joint and no need 
for crutches.  Range of motion testing revealed flexion to 90 
degrees, extension to 30 degrees, external rotation to 60 
degrees, and internal rotation to 40 degrees, all with pain 
beginning at the final degree.  The examiner also noted that 
the Veteran had "abduction" to 25 degrees and "abduction" 
to 45 degrees with pain beginning at the final degree, which, 
after review of the record and all relevant evidence, the 
Board interprets as adduction to 25 degrees and abduction to 
45 degrees, with pain at the final degree.  After repetition, 
there was no additional limitation due to weakness, fatigue, 
lack of endurance, or incoordination, but there was slight 
additional limitation due to pain which the examiner was 
unable to quantify.  X-ray images showed no fractures or 
dislocations and normal joint space.  The examiner diagnosed 
the Veteran with right hip, status-post arthroscopy and 
anterolateral labral tear.  He stated that the Veteran's 
condition affected the Veteran's occupation "since he is 
still in the Marine Corps but does not train" and that it 
"does affect his daily activities in that he cannot 
participate in sport activities or exercising and any 
activity that requires standing or moving about [is] 
limited".  

Subsequent records, to include statements and testimony from 
the Veteran, reflect his histories of popping, intermittent 
tingling, fatigue, and chronic pain as a result of the right 
hip, status-post arthroscopy, anterolateral labral tear and 
his history of functional impairment, in that he has pain 
with physical activity and pain and swelling for several days 
after physical activity.  See June 2007 hearing transcript.  
The Veteran reported that although the right hip, status-post 
arthroscopy, anterolateral labral tear, has not "really" 
resulted in any occupational impairment at his current 
position because he is still able to do "essentially normal 
activities", albeit with pain, the right hip condition has 
hindered his ability to obtain promotions.  See, e.g., 
January 2007 VA treatment record; June 2007 hearing 
transcript.  

The subsequent records also reveal that the Veteran sought 
treatment for an exacerbation of his symptoms in March 2006.  
See March 2006 VA treatment record; March 2006 St. Francis 
medical records.  The March 2006 treatment records reflect 
the Veteran's history of constant, excruciating, "shooting" 
pain primarily in the tailbone, though also in the low back 
and right hip.  Initial examination revealed tenderness to 
palpation, painful range of motion of the spine, and 
perivertebral muscle spasm.  After examination and review of 
X-ray images (which were normal, with no evidence of acute 
changes or significant arthritis), the Veteran was assessed 
initially with acute sciatica and then with severe 
coccydynia.  

Additionally, in January 2007, the Veteran reported having 
intermittent, "shooting" pain in the right groin and 
"tailbone" areas, which was increased by sitting, running, 
and internal rotation/flexion.  See January 2007 VA treatment 
record.  Examination revealed that the right hip was non-
tender.  There was no pain on extension, adduction, or 
abduction.  There was pain at 90 degrees of flexion, however, 
which was relieved with external rotation and increased with 
internal rotation.  Additionally, while in neutral extension, 
there was slight crepitus with internal and external rotation 
and while in neutral rotation, flexion was limited to 
approximately 95 or 100 degrees by pain.  After examination 
and review of the X-ray images from 2004, the examiner 
diagnosed the Veteran with right hip pain possibly due to 
femoro-acetabulo impingement and/or persistent labral tears.  

Then, in December 2008, the Veteran reported having severe, 
sharp pain to the hip and tailbone for several days.  See 
December 2008 Reserve clinic treatment record.  This pain was 
determined to be low back pain rather than hip pain per se, 
however.  

Another VA examination was conducted in March 2009.  The 
examination record reflects the Veteran's histories of 
increased pain in the right hip which generally radiated down 
the quadriceps as well as weakness and decreased speed of 
joint motion.  The Veteran denied deformity, giving way, 
instability, stiffness, incoordination, locking episodes, and 
episodes of dislocation or subluxation.  Examination revealed 
no evidence of abnormal weight-bearing.  It did reveal 
tenderness of the right hip.  Range of motion testing 
revealed flexion to 125 degrees, extension to 30 degrees, and 
abduction to 45 degrees without pain.  Additionally, the 
Veteran could "toe out" more than 15 degrees and could 
cross his right leg over his left, and there was no 
additional limitation after repetitive motion and no 
objective evidence of pain after repetitive motion.  X-ray 
testing revealed no significant bony structure abnormality.  
An MRI also revealed normal findings with the exception of a 
small convexity of the left femoral neck, a slight undulation 
of the contour of the ventral cortex of the right femoral 
neck, and minimal spurring of the femoral head.  An 
electromyography revealed that the Veteran had lumbar 
radiculopathy.  After examination, review of the claims file, 
and discussion with the Veteran, the examiner diagnosed the 
Veteran with spinal radiculopathy of L5 with mild 
occupational/functional effect and an associated "right hip 
condition".  The examiner stated that due to pain in the 
right hip and extension to the right leg, the Veteran's 
occupational ability as a police officer was impaired due to 
an inability to sit for long periods of time, an impairment 
of his ability to run, and an impairment of his reaction 
time.  

The Veteran's right hip disability is rated at 10 percent 
under Diagnostic Code (DC) 5255, which rates impairment of 
the femur.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial 
rating (such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The rating criteria provide a higher rating for flail joint 
of the hip (DC 5254), malunion of the femur with moderate hip 
disability (DC 5255), limitation of abduction with motion 
lost beyond 10 degrees (DC 5253), limitation of flexion to 30 
degrees (DC 5252), and ankylosis (DC 5250).  Rating for 
limitation of motion includes consideration of functional 
loss due to flare-ups, fatigability, pain on motion, 
incoordination, and weakness.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The normal 
range of flexion is 0 to 125 degrees, and the normal range of 
abduction 0 to 45 degrees.  38 C.F.R. 4.71, plate I.  

Based on a review of the record, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
Veteran's right hip, status-post arthroscopy, anterolateral 
labral tear, at any time during the appellate period.  The 
medical evidence contains no findings of flail joint or 
ankylosis, and, although the records indicate that the 
Veteran has pain on motion and flare-ups resulting in 
functional impairment, his ranges of motion are consistently 
too significant to approximate ankylosis, limitation of 
abduction to 10 degrees, or limitation of flexion to 30 
degrees, even after consideration of pain and functional 
impairment.  

Additionally, the Board finds that the Veteran's right hip, 
status-post arthroscopy, anterolateral labral tear, results 
in no more than "mild" impairment.  Although the Veteran 
has been found to have pain and functional impairment as a 
result of his right hip, status-post arthroscopy, 
anterolateral labral tear, the interference it causes falls 
short of a finding of moderate hip disability at any point 
during the appeal.  The evidence consistently indicates that 
the Veteran has very significant range of motion, and the 
record includes no competent evidence findings of instability 
or dislocation as a result of the right hip, status-post 
arthroscopy, anterolateral labral tear.  Furthermore, the 
evidence indicates that the Veteran is still able to continue 
working and perform all daily activities without any 
assistance, and the Board notes that the evidence suggests 
that at least some of the pain and associated functional 
impairment reported by the Veteran is due to lumbar 
radiculopathy rather than the service-connected residuals of 
labral tear.  Thus, the Board finds that a higher schedular 
rating is not warranted.  

The Board has also considered whether extraschedular 
consideration is warranted based on the Veteran's history of 
occupational impairment.  In this case, although the Veteran 
has reported occupational impairment secondary to his right 
hip, status-post arthroscopy, anterolateral labral tear, the 
Board finds that this effect on industrial capability, namely 
the alleged impact on promotional ability, is not, in and of 
itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an 
extraschedular basis, and the Board finds that the impairment 
has been considered in the currently assigned disability 
rating.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 
111 (2008); Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards"; thus, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for a right hip, status-post 
arthroscopy, anterolateral labral tear, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


